Title: Report of the Committee on Ways and Means, 17 June 1774
From: Adams, John,Boston Town Meeting
To: 


      
      17 June 1774. Report of the Committee on Ways and Means. No Dft or minutes found. printed: Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 176.
      With John Adams acting as moderator pro tempore, Dr. Joseph Warren, a member of the committee, “acquainted the Town, that they thought it best to defer making Report, till they had heard from the other Governments, whereupon they were directed to set again.”
     